Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 have been amended. Claim 5 has been added as new. Claims 1-5 are pending.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 08/11/2021, with respect to the 35 U.S.C. 112(a) and subsequent 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn. 
Applicant's arguments filed 08/11/2021 regarding the 35 U.S.C. 101 rejection has been fully considered but they are not persuasive. 
Applicant argues that their claims are similar to claim 1 of Example 42 of the 2019 Patent Subject Matter Eligibility Guide (2019 PEG). Examiner disagrees. In Example 42, claim 1 was found eligible due to the recited combination of additional elements integrating the abstract idea into a practical application. Specifically, the additional elements of storing information, providing access over a network, and converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. This is not the case in the Applicant’s invention and claims. Applicant argue that the independent claim limitation recite a specific improvement over prior art systems, namely, eliminating the need for the user to manually search for a vacant candidate place, and high convenience for the user is realized; when there are a plurality of vacant candidate places, since a candidate place that meets the user's preference can be secured as a reservation target candidate place, the user convenience is improved. Applicant states that recitations "store a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle," "store, for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place," and "store, as a reservation status of each of the candidate places, information indicating a reserved time zone with respect to a respective candidate place based on the respective candidate place being reserved, and information indicating that no reservation is made with respect to the respective candidate place based on the respective candidate place not being reserved," in claim 1 provides a specific improvement over the prior art systems by providing drivers and user with available places, such as loading docks, to improve convenience and efficiency of loading and unloading operations. Examiner disagrees. The asserted improvement the Applicant claims, is not an improvement in technology or computers as outlined in MPEP 2106.04(d)(I), but instead improving “user convenience” and the efficiency in unloading operations” is, at best, an improvement in the judicial exception itself. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the Applicant’s claim recitations are an improvement in the judicial exception, not an improvement in technology.
Applicant's arguments filed 08/11/2021 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the references do not disclose storing information indicating a reserved time zone with respect to a candidate place based on the respective candidate place being reserved, and information indicating that no reservation is made with respect to the candidate place based on the respective candidate place not being reserved.  Examiner disagrees. Mains discloses in ¶0111 an alert indicating that as dock has been assigned (status) at the delivery destination and also indicates the appointment time (reserved time zone)). Further, Mains discloses in ¶0103 the appointment being canceled (candidate 
Regarding claim 2, Applicant argues that Mason fails to disclose the limitations wherein the processor is further configured to extract the one or more vacant candidate places from candidate places having the available size equal to or greater than the required size for the reservation target transportation vehicle. Applicant further argues that the “context information” for determining the route, and is not used to determine/select a loading dock or parking space. Examiner disagrees. Mason ¶0008 discloses the system includes a site details repository storing site details information for a site; the site location can include at least one of a loading dock of the building, a refrigerated loading dock of the building, a parking lot location at the destination site, long-term parking, etc. (¶0011); the context information can include a size of the vehicle.  Mason discloses that ¶0008 the routing module accesses the site details information from the repository, the routing criteria context information relating to an access path to the site locations; the routing module selects a site location of the destination site based at least in part on the routing criteria and the details information associated with the destination site. Therefore, the context information (which .
In response to Applicant's argument that Mason is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Mason is related to choosing destination sites with the necessary docks for loading/unloading. Therefore, it is in the Applicant’s field of endeavor and is reasonably pertinent to the particular problem with which the applicant was concerned.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 also recite the limitation set the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information, and store, as a reservation status of each of the candidate places, information indicating a reserved time zone with respect to a respective candidate place based on the respective candidate place being reserved. This is a bit confusing as one limitation states the allocated time slot is set at a reservation status, and the latter limitation says storing a reserved time zone as a reservation status based on the candidate place being reserved. It is unclear whether these are two separate reservation statuses.
Claim 1 recites the limitation “store, for each candidate place of the cargo handling place,  candidate place information…”, and in a later limitation in the same claims “store, as a reservation status of each of the candidate places, information indicating a reserved time zone with respect to a respective candidate place based on the respective candidate place being reserved…” It is unclear on what the “respective candidate place” is referring to. Examiner suggests combining the two storing steps into one to resolve this issue. 
Claim 1 recites the limitation "the respective candidate".  There is insufficient antecedent basis for this limitation in the claim, since there are two separate recitations of a respective candidate place (see #7 above) and it is unsure which candidate place the limitation is referring to. 
Further, claim 1 recites the limitation of a “time zone”. It is unclear whether the time zone is meant as a UTC time zone, or just a time of the reservation. For purposes of examination, Examiner interprets “time zone”
Dependent claims 2-4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-5 recite a system (i.e. machine). Therefore claims 1-5 fall within one of the four statutory categories of invention. 
Independent claim 1 recites the limitations of storing a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; storing candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place; receiving a reservation application from a user for the cargo handling place for a reservation target 15transportation vehicle; and reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle; 20extracting one or more vacant candidate places, in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by referring to the stored information; determining the reservation 
The judicial exception is not integrated into a practical application because the claim recites the additional element of a processor. The computer component (processor) is recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional element is no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the 
Dependent claims 2-4 recite additional limitations and/or elements that are further directed to the judicial exception. As such, claims 2-4 are also rejected under 35 U.S.C. 101.
Independent claim 5 recites the limitations of storing a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; storing, for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place;  AMENDMENT UNDER 37 C.F.R. § I 1 1Attorney Docket No.: Q254470 Appln. No.: 16/843,256receiving a reservation application from a user for the cargo handling place for a reservation target transportation vehicle; and reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by referring to the stored information, determining the reservation target candidate place from the extracted one or more vacant candidate places, and setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in 
The judicial exception is not integrated into a practical application because the claim recites the additional element of a processor. The computer component (processor) is recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional element is no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2019-211875 A) in view of Mains (2019/0066033).

Claim 1: A cargo handling place reservation system that reserves a candidate place of a cargo handling place for handling a cargo in a cargo compartment of a transportation vehicle, comprising a processor configured to: (Yoshikawa pg. 2, ¶7 disclosing a berth reservation system; pg. 3, ¶4 disclosing a vehicle allocation plan including information on cargo handling; pg. 12, ¶5 disclosing the CPU executing the various processes)
store a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; (Yoshikawa pg. 3, ¶4 disclosing the vehicle allocation plan and operation plan including the optimum route and required time based on the operation plan information; pg. 5, ¶2 disclosing the scheduled arrival time indicating the time at which the vehicle is scheduled to arrive at the transit point or destination; pg. 6 ¶7 disclosing 
store, for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place; (Yoshikawa pg. 3, ¶9 disclosing a storage unit that stores a desire location that represents a desired direction for each vehicle; the desire place may be a garage of a transportation company (pg. 6, ¶5; pg. 4, ¶5); pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth, if the berth is reserved, the estimated work time corresponding to the reserved contents is used, and if the berth is not reserved the predicted work time for the berth is according to the package and quantity of the luggage; pg. 7, ¶3 disclosing the arrival accuracy being three starts in the baseline, two stars when any one of the management system or berth reservation system is not used, and one star when both the management system and berth reservation is not used (status))
receive a reservation application from a user for the cargo handling place for a reservation target transportation vehicle; (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth)
and reserve a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth)
While Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not 
extract one or more vacant candidate places, in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to AMENDMENT UNDER 37 C.F.R. § I 1 1Attorney Docket No.: Q254470 Appln. No.: 16/843,256the reservation target transportation vehicle elapses, by referring to the stored information, determine the reservation target candidate place from the extracted one or more vacant candidate places, set the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information, (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects) the dock (candidate place); Fig. 36 and ¶0193 disclosing the scheduling information being stored and distributed between computing devices(s)))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include extracting one or more vacant candidate places, in which other reservations are not set in an allocated time slot from the expected arrival time of the 

While Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose storing, as a reservation status of each of the candidate places, information indicating a reserved time zone with respect to a respective candidate place based on the respective candidate place being reserved, and information indicating that no reservation is made with respect to the respective candidate place based on the respective candidate place not being reserved. Mains does:
and store, as a reservation status of each of the candidate places, information indicating a reserved time zone with respect to a respective candidate place based on the respective candidate place being reserved, (Mains ¶0111 disclosing an alert indicating that as dock has been assigned (status) at the delivery destination and also indicates the appointment time (reserved time zone)) 
and information indicating that no reservation is made with respect to the respective candidate place based on the respective candidate place not being 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include storing, as a reservation status of each of the candidate places, information indicating a reserved time zone with respect to a respective candidate place based on the respective candidate place being reserved, and information indicating that no reservation is made with respect to the respective candidate place based on the respective candidate place not being reserved as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

Claim 3: The cargo handling place reservation system according to claim 1, 
While Yoshikawa discloses a reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose notifying the user of the one or more vacant candidate places, receive a selection of a vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place. Mains does:
wherein the processor is further configured to notify the user of the one or more vacant candidate places, receive a selection of a vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place. (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects) the dock (candidate place))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include notifying the user of the one or more vacant candidate places, receive a selection of the vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2019-211875 A) in view of Mains (2019/0066033) further in view Mason (2016/0334236).

Claim 2: The cargo handling place reservation system according to claim 1, 
While Yoshikawa discloses storing scheduling route information, Yoshikawa does not explicitly disclose the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the 
wherein the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the reservation target transportation vehicle, wherein the candidate place information further comprises an available size information indicating a size of space available in the candidate place, and wherein the processor is further configured to extract the one or more vacant candidate places from candidate places having the available size equal to or greater than the required size for the reservation target transportation vehicle. (Mason ¶0011 disclosing the site location including a loading dock of the building, parking location at the destination site; ¶0013 disclosing the routing module being configured to determine a feature of the site based on context information; ¶0011 further disclosing the context information including size and weight of the vehicle; ¶0104 disclosing the context information being used to select an access path at the site and may select the access path that leads to a particular loading dock; ¶0129 disclosing the information collected from the context information is used to assign drivers to a route or order that the site is accessed)


Claim 4: The cargo handling place reservation system according to claim 2, 
While Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose notifying the user of the one or more vacant candidate places, receiving a selection of a vacant candidate place by the user, and determining the vacant candidate place selected by the user as the reservation target candidate place. Mains does:
wherein the processor is further configured to notify the user of the one or more vacant candidate places, receive a selection of a vacant candidate place by 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include notifying the user of the one or more vacant candidate places, receiving a selection of a vacant candidate place by the user, and determining the vacant candidate place selected by the user as the reservation target candidate place as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

Claim 5: A cargo handling place reservation system that reserves a candidate place of a cargo handling place for handling a cargo in a cargo compartment of a transportation vehicle, comprising a processor configured to: (Yoshikawa pg. 2, ¶7 disclosing a berth reservation system; pg. 3, ¶4 disclosing a vehicle allocation plan including information on cargo handling; pg. 12, ¶5 disclosing the CPU executing the various processes)
store a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; (Yoshikawa pg. 3, ¶4 disclosing the vehicle allocation plan and operation plan including the optimum 
store, for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place;  AMENDMENT UNDER 37 C.F.R. § I 1 1Attorney Docket No.: Q254470 Appln. No.: 16/843,256(Yoshikawa pg. 3, ¶9 disclosing a storage unit that stores a desire location that represents a desired direction for each vehicle; the desire place may be a garage of a transportation company (pg. 6, ¶5; pg. 4, ¶5); pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth, if the berth is reserved, the estimated work time corresponding to the reserved contents is used, and if the berth is not reserved the predicted work time for the berth is according to the package and quantity of the luggage; pg. 7, ¶3 disclosing the arrival accuracy being three starts in the baseline, two stars when any one of the management system or berth reservation system is not used, and one star when both the management system and berth reservation is not used (status))
receive a reservation application from a user for the cargo handling place for a reservation target transportation vehicle; (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth)
and reserve a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth)

While Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose extracting one or more vacant candidate places, in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by referring to the stored information, determine the reservation target candidate place from the  extracted one or more vacant candidate places, set the reservation in the allocated time slot as the reservation status of the reservation target candidate place in the candidate place information. Mains does:
extract one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by referring to the stored information, determine the reservation target candidate place from the extracted one or more vacant candidate places, and set the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information, (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include extracting one or more vacant candidate places, in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to  the reservation target transportation vehicle elapses, by referring to the stored information, determining the reservation target candidate place from the extracted one or more vacant candidate places, setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  


While Yoshikawa discloses storing scheduling route information, Yoshikawa does not explicitly disclose the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the reservation target transportation vehicle, wherein the candidate place information further comprises an available size information indicating a size of space available in the candidate place, and wherein the processor is configured to extract the one or more vacant candidate places from the candidate places having the available size equal to or 
wherein the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the reservation target transportation vehicle, wherein the candidate place information further comprises an available size information indicating a size of space available in the candidate place, and wherein the processor is further configured to extract the one or more vacant candidate places from candidate places having the available size equal to or greater than the required size for the reservation target transportation vehicle. (Mason ¶0011 disclosing the site location including a loading dock of the building, parking location at the destination site; ¶0013 disclosing the routing module being configured to determine a feature of the site based on context information; ¶0011 further disclosing the context information including size and weight of the vehicle; ¶0104 disclosing the context information being used to select an access path at the site and may select the access path that leads to a particular loading dock; ¶0129 disclosing the information collected from the context information is used to assign drivers to a route or order that the site is accessed)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the reservation target transportation vehicle, wherein the candidate place information further comprises an available size information indicating a size of space .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628




/GEORGE CHEN/Primary Examiner, Art Unit 3628